UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 6, 2014 MetaStat, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52735 20-8753132 (Commission File Number) (IRS Employer Identification No.) 8 Hillside Avenue, Suite 207 Montclair, New Jersey 07042 (Address of principal executive offices and zip code) (973) 744-7618 (Registrant's telephone number including area code) (Registrant's former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01.Other Events. On March 6, 2014, MetaStat, Inc. issued a press release announcing that the United States Patent and Trademark Office has issued a patent, which expires in November 2031, that contains 27 claims that center on the company’s MetaSite Breast™ diagnostic assay.The press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. Item9.01Financial Statement and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated March 6, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized.  METASTAT, INC. By: /s/ Oscar Bronsther Name: Oscar Bronsther
